              Case 1:19-cv-09923-LAK-RWL Document 19
                                                  18 Filed 07/10/20 Page 1 of 2




                                                                                              7/10/2020
                                            THE CITY OF NEW YORK
JAMES E. JOHNSON                           LAW DEPARTMENT                                       SOO-YOUNG SHIN
Corporation Counsel                            100 CHURCH STREET                        Assistant Corporation Counsel
                                            NEW YORK, NEW YORK 10007
                                                                                                       (212) 356-2329
                                                                                                  soshin@law.nyc.gov

                                                                                          July 10, 2020

       Honorable Robert W. Lehrburger         By ECF
       Southern District of New York
       500 Pearl Street
       New York, New York 10007

                      Re: Clifford Mcbride v. City of New York, et al.
                          19 Civ. 9923 (LAK) (RWL)

       Your Honor:
               I am an Assistant Corporation Counsel in the Office of James E. Johnson, Corporation
       Counsel of City of New York, and the attorney assigned to represent the defendants, The City of
       New York and Officer Saziye Bilger, in this case. Defendants, jointly with plaintiff’s counsel,
       respectfully submit this letter requesting an additional 60-day stay of this litigation, including all
       Local Civil Rule 83.10 deadlines in light of the COVID-19 pandemic. This is the second such
       request; Your Honor granted the prior request.

               By way of background, this case is assigned to participate in Local Civil Rule 83.10
       (ECF No. 4) and accordingly initial disclosures and some limited Plan discovery have been
       exchanged amongst the parties. Mediation was scheduled for April 23, 2020, within 14 weeks of
       when the first defendant answered, as the Plan proscribes. The parties jointly requested a 90-day
       stay of this matter on April 14, 2020 in light of the COVID-19 pandemic situation which Your
       Honor granted on April 15, 2020; the stay is set to expire on July 14, 2020.

               As an update, currently there is still outstanding discovery which the undersigned has not
       yet received from the NYPD and criminal court. This outstanding discovery, which includes
       body-worn camera footage, may directly impact settlement discussions. Due to the size of body-
       worn camera footage files and the copying of the footage usually onto physical discs, there will
       also need to be additional arrangements made for the undersigned to be able to obtain the
       footage. In light of the return of limited staffing to the NYPD unit that handles such requests and
       court personnel returning to courthouses, the undersigned is cautiously hopeful that the requests
       pertaining to this case will begin to be processed in the near future.
      Case 1:19-cv-09923-LAK-RWL Document 19
                                          18 Filed 07/10/20 Page 2 of 2



        In light of the above, the parties respectfully request an additional 60-day stay of this
matter; which would allow for flexibility between the parties with regards to the deadlines set
forth by the Plan, chiefly at this time with regards to the date by which mediation must be held.
Thank you for your consideration in this matter.


                                                           Respectfully submitted,


                                                             Soo-Young Shin /s/__
                                                           Soo-Young Shin
                                                           Assistant Corporation Counsel


cc:    Gregory Zenon          By ECF
       Attorney for Plaintiff




                              The request for a 60-day stay is
                              granted, and all deadlines are extended
                              for 60 days. No further extensions
                              absent compelling circumstances.




                               7/10/2020




                                                2
